Citation Nr: 0403385	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
to include as due to Agent Orange exposure.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, in which, in pertinent 
part, the veteran's claim of entitlement to service 
connection for a bladder disorder was denied as not well 
grounded, and his claim to reopen for service connection for 
hearing loss was also denied.  Further rating action followed 
in January 2002, when the RO denied on the merits the 
veteran's claim for a bladder disorder, to include as due to 
Agent Orange exposure.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in April 2003.  At that 
time, additional evidence was submitted by the veteran and 
received into the record.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran if further action is required on his part.


REMAND

At the April 2003 hearing, additional evidence was received 
into the record that has a bearing on both of the issues now 
under review.  It is also noteworthy that such evidence was 
not accompanied by a waiver of initial consideration by the 
RO.  Remand is thus required to afford the RO the initial 
opportunity to consider that evidence in terms of each of the 
issues on appeal.  

Also, it is noted that the veteran's claim to reopen for 
service connection for hearing loss, the denial of which 
forms the basis of the instant appeal, was received by the RO 
in July 1999.  That notwithstanding, the RO in its statement 
of the case of April 2002 cited a definition of new and 
material evidence set forth in 38 C.F.R. § 3.156 (2002) that 
is not for application in this instance, but applicable only 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  Further review of the veteran's 
claim to reopen under the correct version of 38 C.F.R. 
§ 3.156 is therefore necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a bladder disorder, to 
include as due to Agent Orange exposure, 
as well as his claim to reopen for 
service connection for hearing loss, 
based on all of the evidence on file, 
including that submitted at the April 
2003 hearing, and all governing legal 
authority, inclusive of 38 C.F.R. § 3.156 
(2001) and the VCAA.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                     
______________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


